Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 01/21/2021 in which claims 1-16 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2013/0120668) in view of Sayers (US 2004/0036771) and further in view of Nishikawa (US 2017/0024609).

As to claim 1, Ueda teaches an information processing apparatus, comprising: a processor configured to:

detect first information related to a at least one of an audience or a performer; detect second information related to an action of the performer (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5);



detect third information related to a display region for display of at least one of the first content or the second content, wherein the action is viewable by the audience (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

Ueda does not teach detecting first information indicating a line of sight of at least one of an audience or a performer; generating a first content that comprises personal information of the performer; controlling the display of the at least one of the first content or the second content in the display region based on the detected third information, wherein the display region satisfies one of: a first criterion of visibility for the audience and a second criterion of ease-of-viewability of the action of the performer by the audience, or a third criterion of visibility for the performer.

However, Ueda does teach displaying at least one of the first content or the second content in the display region based on the detected third information, wherein the display region satisfies one of: a first criterion of visibility for the audience and a second criterion of ease-of-viewability of the action of the performer by the audience, or a third criterion of visibility for the performer (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

In addition, Sayers teaches generating an image of a view as seen from a particular viewpoint at each time instant. For a particular viewpoint, at each time instant, the image generated is distorted such that, when displayed on the ice (e.g., on display monitors such as display elements 422; FIGS. 4A, 4C), each point in the image appears in the same location as it did in real life. The distorted image so formed is then displayed. In one embodiment, displays can be generated for several different viewpoints around the arena, and replayed for each of those different viewpoints. In a simplified embodiment, the replay can be of a single viewpoint. A more preferable option is to replay for one viewpoint and then another, and so 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system with Sayers’s system to show generating a first content that comprises personal information of the performer; controlling the display of the at least one of the first content or the second content in the display region based on the detected third information, wherein the display region satisfies one of: a first criterion of visibility for the audience and a second criterion of ease-of-viewability of the action of the performer by the audience, or a third criterion of visibility for the performer in order to provide a method for enhancing a sporting event by localized display of information (Sayers; [0011]).

The combination of Ueda and Sayers does not teach detecting first information indicating a line of sight of at least one of an audience or a performer.

However, Nishikawa teaches detecting first information indicating a line of sight of at least one of an audience or a performer ([0010]-[0012], [0040], [0042], [0044]-[0062], [0101], [0109]-[0112], and [0119]-[0131]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system and Sayers’s system with Nishikawa’s system in order to address the issue of dynamically adjusting to understand the continually changing areas of the venue or targets to 

As to claims 13 and 14, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 13 and the non-transitory computer-readable medium of claim 14. Therefore, claims 13 and 14 are rejected similarly as claim 1.

As to claim 2, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to switch between the display of the first content and the second content on the display region (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 3, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to switch the display from the second content to the first content in the display region based on the satisfaction of the third criterion of the visibility for the performer (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 4, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to switch between the first content and the second content in the display region based on the detected first information and the detected second information (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 5, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to control display of recorded video image of the performer in a specific space, the action is performed in the specific space, and the specific space is aligned with a position of the performer 

As to claim 6, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to control display of a recorded video image of the performer in a first space, the action is performed in a second space, and the first space is different than the second space (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 7, Ueda further teaches wherein the processor is further configured to control display of a recorded video image of a first performer in a space, and where a second performer performs the action in the space (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

As to claim 8, Ueda further teaches wherein the processor is further configured to control display of a recorded video image of the performer in association with biological information of the performer (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

As to claim 9, the combination of Ueda, Sayers, and Nishikawa wherein the first information further indicates a position and an attitude of the at least one of the audience or the performer (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Nishikawa; [0010]-[0012], [0040], [0042], [0044]-[0062], [0101], [0109]-[0112], and [0119]-[0131]).

As to claim 12, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to control the display of the first content of the performer in the display region based on fourth information related to the audience (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 16, the combination of Ueda, Sayers, and Nishikawa teaches wherein the processor is further configured to: detect environment information indicating a shape of a space where the audience and the performer are present; and control the display region based on the detected environment information (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Sayers and Nishikawa and further in view of Tanaka (JP 2016-075498A).

As to claim 10, the combination of Ueda, Sayers, and Nishikawa does not teach wherein the processor is further configured to detect fourth information related to gear used by the performer.

However, Tanaka teaches wherein the processor is further configured to detect fourth information related to gear used by the performer ([0022]-[0080], [0083], [0089]-[0091], [0099], [0103]-[0109]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system, Sayers’s system, and Nishikawa’s system with Tanaka’s system in order to provide an information processing device that guides a reroute path during the climbing of a climbing wall. In Tanaka’s disclosure, a portable information processing device 100 includes a radio communication unit 160 that transmits route information acquired by a route information acquisition unit 152 that acquires route information representing the transition of a target point to which a user of the information processing device should move their hand or foot during climbing to a wearable information processing device 200. The wearable information processing device comprises a guide unit 212 that guides a target point on the basis of the received route information (Tanaka; abstract).

As to claim 11, the combination of Ueda, Sayers, and Nishikawa does not teach wherein the action is climbing, the display region is a partial region of a climbing wall, and the at least one of the first content or the second content is projected onto the display region.

However, Tanaka teaches wherein the action is climbing, the display region is a partial region of a climbing wall, and the at least one of the first content or the second content is projected onto the display region ([0022]-[0080], [0083], [0089]-[0091], [0099], [0103]-[0109]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system, Sayers’s system, and Nishikawa’s system with Tanaka’s system in order to provide an information processing device that guides a reroute path during the climbing of a climbing wall. In Tanaka’s disclosure, a portable information processing device 100 includes a radio communication unit 160 that transmits route information acquired by a route information acquisition unit 152 that acquires route information representing the transition of a target point to which a user of the information processing device should move their hand or foot during climbing to a wearable information processing device 200. The wearable information processing device comprises a guide unit 212 that guides a target point on the basis of the received route information (Tanaka; abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Sayers and Nishikawa and further in view of Blum (US 2004/0001002).

As to claim 15, the combination of Ueda, Sayers, and Nishikawa does not teach wherein the processor is further configured to control a position, a size, and a shape of the display region based on the detected first information and the detected third information.

However, Ueda does teach that although it is assumed that the image projection system 1, 2, 3 displays the world record by the "straight line" as the record line RL1, RL2, the invention is not limited thereto. It is possible to display it as other figures such as a circle, a triangle, or a rectangle, for example. 

In addition, Blum teaches controlling a position, a size, and a shape of the display region based on viewing information ([0017]-[0021], [0031]-[0040], and [0054]-[0059], particularly [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system, Sayers’s system, and Nishikawa’s system with Blum’s system to show wherein the processor is further configured to control a position, a size, and a shape of the display region based on the detected first information and the detected third information in order to provide a floor display system with interactive features. The floor display system may be arranged in a public place, such as a commercial establishment or other public building, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content. In embodiments, the floor display system may be configured to detect an indication of the presence or activity of a person in the vicinity, and upon detecting the indication, perform a corresponding action in response. For example, upon detecting the indication of the presence of a person, the floor display system may generate a predetermined display in response. The floor display system may further produce some predetermined audio output in response to detecting a person. These and other advantageous embodiments of the present invention are described in more detail in the following (Blum; [0013]).

Claims 1-9, 12-14, and 16 are further rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Sayers and further in view of Graham (US 2009/0231414).

As to claim 1, Ueda teaches an information processing apparatus, comprising: a processor configured to:



generate a first content; generate a second content based on the detected first information and the detected second information (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5);

detect third information related to a display region for display of at least one of the first content or the second content, wherein the action is viewable by the audience (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

Ueda does not teach detecting first information indicating a line of sight of at least one of an audience or a performer; generating a first content that comprises personal information of the performer; controlling the display of the at least one of the first content or the second content in the display region based on the detected third information, wherein the display region satisfies one of: a first criterion of visibility for the audience and a second criterion of ease-of-viewability of the action of the performer by the audience, or a third criterion of visibility for the performer.

However, Ueda does teach displaying at least one of the first content or the second content in the display region based on the detected third information, wherein the display region satisfies one of: a first criterion of visibility for the audience and a second criterion of ease-of-viewability of the action of the performer by the audience, or a third criterion of visibility for the performer (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

In addition, Sayers teaches generating an image of a view as seen from a particular viewpoint at each time instant. For a particular viewpoint, at each time instant, the image generated is distorted such that, when displayed on the ice (e.g., on display monitors such as display elements 422; FIGS. 4A, 4C), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system with Sayers’s system to show generating a first content that comprises personal information of the performer; controlling the display of the at least one of the first content or the second content in the display region based on the detected third information, wherein the display region satisfies one of: a first criterion of visibility for the audience and a second criterion of ease-of-viewability of the action of the performer by the audience, or a third criterion of visibility for the performer in order to provide a method for enhancing a sporting event by localized display of information (Sayers; [0011]).

The combination of Ueda and Sayers does not teach detecting first information indicating a line of sight of at least one of an audience or a performer.

However, Graham teaches detecting first information indicating a line of sight of at least one of an audience or a performer ([0012], [0026]-[0028], [0040]-[0044], [0051], and [0057]-[0069]).



As to claims 13 and 14, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 13 and the non-transitory computer-readable medium of claim 14. Therefore, claims 13 and 14 are rejected similarly as claim 1.

As to claim 2, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to switch between the display of the first content and the second content on the display region (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 3, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to switch the display from the second content to the first content in the display region based on the satisfaction of the third criterion of the visibility for the performer (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 4, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to switch between the first content and the second content in the display region based on the detected first information and the detected second information (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 5, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to control display of recorded video image of the performer in a specific space, the action is performed in the specific space, and the specific space is aligned with a position of the performer during a recording process (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 6, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to control display of a recorded video image of the performer in a first space, the action is performed in a second space, and the first space is different than the second space (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 7, Ueda further teaches wherein the processor is further configured to control display of a recorded video image of a first performer in a space, and where a second performer performs the action in the space (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

As to claim 8, Ueda further teaches wherein the processor is further configured to control display of a recorded video image of the performer in association with biological information of the performer (see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5).

As to claim 9, the combination of Ueda, Sayers, and Graham wherein the first information further indicates a position and an attitude of the at least one of the audience or the performer (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Graham; [0012], [0026]-[0028], [0040]-[0044], [0051], and [0057]-[0069]).

As to claim 12, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to control the display of the first content of the performer in the display region based on fourth information related to the audience (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

As to claim 16, the combination of Ueda, Sayers, and Graham teaches wherein the processor is further configured to: detect environment information indicating a shape of a space where the audience and the performer are present; and control the display region based on the detected environment information (Ueda; see [0007]-[0018], [0027]-[0034], [0081]-[0086], and [0101]-[0112]; also see FIGs. 1 and 5; Sayers; [0032], [0035]-[0051], [0055]-[0068], [0071]-[0080], and [0084]-[0087]).

Claims 10 and 11 are further rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Sayers and Graham and further in view of Tanaka.

As to claim 10, the combination of Ueda, Sayers, and Graham does not teach wherein the processor is further configured to detect fourth information related to gear used by the performer.

However, Tanaka teaches wherein the processor is further configured to detect fourth information related to gear used by the performer ([0022]-[0080], [0083], [0089]-[0091], [0099], [0103]-[0109]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system, Sayers’s system, and Graham’s system with Tanaka’s system in order to provide an information processing device that guides a reroute path during the climbing of a climbing wall. In Tanaka’s disclosure, a portable information processing device 100 includes a radio communication unit 160 that transmits route information acquired by a route information acquisition unit 152 that acquires route information representing the transition of a target point to which a user of the information processing device should move their hand or foot during climbing to a wearable information 

As to claim 11, the combination of Ueda, Sayers, and Graham does not teach wherein the action is climbing, the display region is a partial region of a climbing wall, and the at least one of the first content or the second content is projected onto the display region.

However, Tanaka teaches wherein the action is climbing, the display region is a partial region of a climbing wall, and the at least one of the first content or the second content is projected onto the display region ([0022]-[0080], [0083], [0089]-[0091], [0099], [0103]-[0109]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system, Sayers’s system, and Graham’s system with Tanaka’s system in order to provide an information processing device that guides a reroute path during the climbing of a climbing wall. In Tanaka’s disclosure, a portable information processing device 100 includes a radio communication unit 160 that transmits route information acquired by a route information acquisition unit 152 that acquires route information representing the transition of a target point to which a user of the information processing device should move their hand or foot during climbing to a wearable information processing device 200. The wearable information processing device comprises a guide unit 212 that guides a target point on the basis of the received route information (Tanaka; abstract).

Claim 15 is further rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Sayers and Graham and further in view of Blum.

As to claim 15, the combination of Ueda, Sayers, and Graham does not teach wherein the processor is further configured to control a position, a size, and a shape of the display region based on the detected first information and the detected third information.



In addition, Blum teaches controlling a position, a size, and a shape of the display region based on viewing information ([0017]-[0021], [0031]-[0040], and [0054]-[0059], particularly [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda’s system, Sayers’s system, and Graham’s system with Blum’s system to show wherein the processor is further configured to control a position, a size, and a shape of the display region based on the detected first information and the detected third information in order to provide a floor display system with interactive features. The floor display system may be arranged in a public place, such as a commercial establishment or other public building, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content. In embodiments, the floor display system may be configured to detect an indication of the presence or activity of a person in the vicinity, and upon detecting the indication, perform a corresponding action in response. For example, upon detecting the indication of the presence of a person, the floor display system may generate a predetermined display in response. The floor display system may further produce some predetermined audio output in response to detecting a person. These and other advantageous embodiments of the present invention are described in more detail in the following (Blum; [0013]).

Response to Arguments



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482